Citation Nr: 1115072	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  09-39 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to April 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the Veteran's claim for service connection for major depression.  Jurisdiction of the claim has subsequently been assumed by the RO in Boston, Massachusetts.  

In September 2010, a hearing was held before the undersigned Veterans Law Judge making this decision.  See 38 U.S.C.A. § 7107(c) (West 2002).  

Finally, the Board recognizes that the record reflects that a previous claim for service connection for an acquired psychiatric disorder was adjudicated by the RO in June 1997 and not followed by a timely appeal, and additional specific claims for service connection for bipolar disorder, an anxiety disorder, and posttraumatic stress disorder (PTSD) were also more recently denied without appeal.  However, the Board finds that such piecemeal adjudication of claims for service connection for variously diagnosed disabilities is not improper as long as the Veteran has not been prejudiced by such adjudication.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board further finds that it is not necessary to address whether new and material evidence has been submitted to reopen the instant claim, and that the claim for service connection for a major depressive disorder may be considered on a de novo basis.  The Board would additionally point out that the Veteran has clearly not been prejudiced by the Board's actions in this regard in view of the fact that the Board has decided to grant service connection for a major depressive disorder with anxiety.  


FINDING OF FACT

The Veteran's major depressive disorder with anxiety had its onset during active service.  

CONCLUSION OF LAW

A major depressive disorder with anxiety was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a result of the Board's decision to grant service connection for a major depressive disorder with anxiety, the Board finds that any failure on the part of VA to notify and/or develop the claim pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010) (VCAA), cannot be considered prejudicial to the Veteran.  The Board will therefore proceed to a review of the claim on the merits.  

"[I]n order to establish service connection or service- connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).

Service treatment records include the Veteran's enlistment examination report, dated in September 1972.  The report does not reflect a diagnosis of major depression or any other psychiatric disorder.  A service record from November 1972 reflects that interrogational officers sought to have the Veteran evaluated for suspected use of drugs, possibly "LSD."  The examination revealed normal findings.  

However, the Veteran was subsequently admitted to the psychiatric Naval Hospital in Portsmouth, Virginia in March 1973 with an admitting diagnosis of drug abuse flashbacks.  The Veteran indicated that he joined the Navy for travel and to save money, but did not like the service from the beginning.  The Veteran subsequently began taking LSD and other drugs, and began having flashbacks from LSD in March 1973.  Currently, he was found to be irritated and angry and that his behavior revealed some immaturity.  The discharge diagnosis was immature personality, existing prior to service, and drug abuse.  The hospital narrative summary concluded with a strong recommendation that the Veteran be processed for an administrative separation on the grounds that the symptomatology inherent in his personality disorder rendered him unsuitable for further military duty.  

Service discharge examination at the end of the March 1973 revealed that the Veteran was receiving a psychiatric discharge as a result of drug abuse.  

A private hospital summary from November 1986 reflects that the Veteran admitted to depression, but related it to his addiction to alcohol and drugs.  

VA treatment records from June 1993 reflect that the Veteran's mood was depressed, that when asked whether he had a family history of depression, the Veteran recalled that his father was treated for depression by VA, and that although the Veteran had received an honorable discharge, he had been referred to the Portsmouth Hospital as the result of a personality disorder.  A depressed mood was again noted in December 1993.  

Private hospital records for the period of March to October 1995 reflect that the Veteran was evaluated in March 1995, at which time there was a diagnosis of major depression with psychotic features and it also noted that he had been treated for depression approximately one year earlier.  In October 1995, the Veteran was discharged following a several day admission due to substance abuse.  

A private medical statement from Dr. Kevin White, dated in June 1995, reflects that the Veteran had been under his care for the treatment of depression for the previous three months.

Private psychological examinations in February 1996 in connection with the Veteran's claim for Social Security Administration (SSA) disability benefits revealed Axis I diagnoses that included major depressive disorder, recurrent, and depressive disorder, not otherwise specified.  

A VA treatment record from November 1996 reflects that the Veteran medical history included depression and drug and alcohol dependence.  

Private treatment records from December 1996 and March 1997 note that the Veteran's past medical history included depression/anxiety.

VA mental disorders examination in May 1997 revealed an Axis I diagnosis that included major depressive disorder, recurrent, mild.  

In September 1997, SSA awarded disability benefits to the Veteran for a primary diagnosis of severe depression, effective from September 1995.  

A private medical report from May 1998 reflects a diagnosis that included chronic major depressive disorder.  

Private psychiatric examination in November 2002 revealed that the Veteran had a long history of depression and anxiety, and that he had been receiving SSA disability benefits since 1995.  The Axis I diagnosis included depressive disorder, not otherwise specified, and the examiner further commented that although the Veteran's symptoms implied a mix of anxiety and depression, as presented at this time, they did not meet the criteria for a specific condition.  

A private hospital discharge summary from June 2004 reflects that the Veteran's past medical history was significant for hypertension, hypercholesterolemia, and depression.  The discharge diagnosis included depression.  

A September 2006 VA psychiatric assessment reflects that the Veteran had a history of depression and anxiety. 

Private psychological examination in October 2007 revealed an Axis I diagnosis that included major depression, recurrent, moderate.  

VA treatment records for the period of September to December 2008 reflect that in October and November 2008, the Veteran's Axis I diagnoses included depression, not otherwise specified.  VA treatment records from July 2009 reveal an impression that included history of depression. 

In a private medical statement, dated in August 2010, Dr. William Lucas indicated that he had been treating the Veteran for multiple issues including depression, anxiety, and an ascending thoracic aortic aneurysm, and that it was his medical opinion that the Veteran had a longstanding issue with depression.  

At the Veteran's hearing before the Board in September 2010, the Veteran testified that he did not have any problems going through boot camp (transcript (T.) at p. 3).  However, during a party around the time of graduation, the Veteran got into an altercation with another service member, and pushed him through a plate glass window (T. at p. 3).  An investigation ensued, following which the Veteran was given an opportunity to take a discharge (T. at p. 4).  The Veteran declined the offer, and was subsequently assigned to a ship located at Little Creek, Virginia (T. at p. 4).  At this time, he fell off a pier in the process of returning from a night out, and struck his head when he went into the water (T. at p. 4).  There was also an occasion when the ship was in Costa Rica, and the Veteran and others were put in jail as a result of rowdiness and were unable to return to the ship before it put out to sea (T. at p. 4).  Although the Veteran was able to return to return to his ship by means of a fishing boat, upon the ship's return to Norfolk, he was escorted to Portsmouth Naval Hospital where he underwent psychiatric examination (T. at p. 5).  The Veteran further explained that on the night of the altercation at the end of basic training, he and his friends had been using illegal drugs and alcohol (T. at p. 5).  

The Veteran asserted that his depression and anxiety were related to the incidents that occurred during service (T. at p. 6).  He stated that he had failed his country and his father, who was a three-year Navy veteran at Iwo Jima and Okinawa (T. at p. 7).  He also noted that another 10 or 15 close relatives had been service members, and that he had "flunked" the course (T. at p. 7).  The Veteran further testified that he didn't make it through his three-year enlistment, and that this had bothered him all his life (T. at p. 7).  Shortly after leaving the service, he sought treatment at the VA hospital in Brockton, and had been treating with VA and private physicians continuously ever since (T. at p. 7).  The Veteran denied having any psychiatric problems prior to service (T. at p. 8).  In addition to Brockton, the Veteran also noted that he received treatment at the Long Beach, California Veterans Hospital in 1976, just a few years after discharge (T. at p. 8).  The Veteran indicated that he began suffering from depression shortly after he pushed the other service member out of the window, and believed he was first diagnosed with depression at the Long Beach VA hospital in 1976 (T. at p. 9).  

A comprehensive medical report from the Veteran's treating psychologist at the Providence VA Medical Center indicates that the Veteran had been receiving individual psychotherapy and psychiatric treatment through VA since 1997, and with this examining psychologist since October 2010.  It was noted that the Veteran had been diagnosed with major depressive disorder, recurrent, anxiety disorder, alcohol abuse, sustained early remission, and polysubstance dependence, sustained full remission.  The Veteran reported symptoms of depression since his discharge from the Navy, including prolonged periods of depressed mood, lack of motivation or interest, psychomotor retardation, insomnia, irritability, social isolation, hopelessness, poor concentration and focus, significant anxiety, particularly in social situations, and a history of suicidal ideation.  

The examiner noted an incident during service when the Veteran became confused during a firefight onboard his ship, and the other incidents when he fell off a pier returning from liberty, remained locked in jail when his ship was leaving port, and thereafter being evaluated at Portsmouth Naval Hospital.  The examiner further noted that the Veteran's history of mental health treatment included over 20 psychiatric hospitalizations for depression and substance abuse treatment.  It was the opinion of this examiner that the Veteran's current symptoms of depression and anxiety were directly related to his discharge from the Navy.  The examiner further commented that he was writing this letter in the hopes that there would be a better understanding of the Veteran's psychiatric difficulties and how these have impacted his ability to function adequately, have healthy interpersonal relationships, and have a positive quality of life.  

The Board initially finds that the record supports a current diagnosis of longstanding major depression.  The Board would like to further point out that neither major depression nor any other psychiatric disorder was noted at the time of the Veteran's entry into active service, and that the Veteran is therefore entitled to the presumption of soundness with respect to his mental state at the time of service entry.  Moreover, the record does not reflect clear and unmistakable evidence that the Veteran's major depression preexisted service and was not aggravated during service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Thus, this claim will be addressed solely on the basis of whether the Veteran's major depression is directly related to active service.  

In this regard, while the Veteran's statements of continuing depression are competent evidence that symptoms of depression began during service and continued thereafter, they are of more limited value in assessing whether they constitute the disability of major depression for which service connected may be granted, especially given the Veteran's variously diagnosed psychiatric disability.  However, the record reflects the recent opinion of a VA medical examiner that acknowledges the Veteran's long history of depression and links such depression to his discharge from the Navy.  The Board finds it significant that the examiner did not link the Veteran's depression to a particular incident but rather to the Veteran's discharge from the military.  More specifically, while the record reflects that the Veteran has maintained that there is a relationship between other psychiatric disability and particular incidents during service, the Board interprets this opinion as attributing the Veteran's depression to the Veteran's overall service, which the Veteran has recently testified was a failure.  In addition, while there are numerous records documenting treatment for other diagnosed psychiatric disability and attributing periodic diagnoses of depression to other causes, there is no opinion that contradicts the November 2010 VA opinion linking the Veteran's major depression to his discharge from the Navy.  

The Board would like to further point out that while the November 2010 VA treating psychologist also mentioned depression and anxiety as being "symptoms" related to service, when read in its totality, the Board finds that the examiner clearly intended to link the Veteran's major depressive disorder to his discharge from service.  This, however, was not the case with respect to anxiety, as there are no additional statements from the examiner noting the Veteran's report of symptoms of anxiety disorder since service (he merely alludes to anxiety as a symptom of his depression).  Such an interpretation is also consistent with a medical report from a private examiner in November 2002, in which the examiner concluded after diagnosing depression that although the Veteran's symptoms implied a mix of anxiety and depression, as presented at this time, they did not meet the criteria for a "specific condition."  Thus, the Board finds that while the November 2010 opinion supports a link between the Veteran's major depression with anxiety and service, it does not support a link between a separate diagnosis of anxiety disorder and service.  Moreover, entitlement to service connection for an anxiety disorder was denied by a June 2009 rating decision, and there is no indication in the record that the Veteran filed a notice of disagreement with respect to that decision.  

Consequently, because the evidence of record supports a current diagnosis of longstanding depression with anxiety, and a major depressive disorder with anxiety has been found to be related by competent medical evidence to the circumstances surrounding the Veteran's discharge from the Navy, with one opinion in favor of service connection on this basis and none against, the Board will given the Veteran the benefit of the doubt, and find that the Veteran's major depressive disorder with anxiety 

is of service origin.  Accordingly, the Board finds that entitlement to service connection for a major depressive disorder with anxiety is warranted.  


ORDER

Service connection for a major depressive disorder with anxiety is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


